1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***

6
      TRINITA FARMER,
7
                           Plaintiff,
8                                                      2:18-cv-00860-GMN-VCF
      vs.                                              ORDER
9     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, a political subdivision of the
10
      State of Nevada; KENNETH LOPERA,
11
      individually; TRAVIS CRUMRINE,
      individually; MICHAEL TRAN, individually;
12    MICHAEL FLORES, individually,
                           Defendants.
13

14

15
            Before the court is Defendant Officer Lopera’s Emergency Motion to Deem Requests for

16
     Admission Admitted (ECF NO. 82).

17
            Accordingly,

18
            IT IS HEREBY ORDERED that any opposition to Defendant Officer Lopera’s Emergency Motion

19
     to Deem Requests for Admission Admitted (ECF NO. 82) must be filed on or before September 3, 2019.

20
     No reply needed.

21
            IT IS FURTHER ORDERED that a hearing on Defendant Officer Lopera’s Emergency Motion to

22
     Deem Requests for Admission Admitted (ECF NO. 82) is scheduled for 10:00 AM, September 5, 2019,

23
     in Courtroom 3D.

24
            DATED this 23rd day of August, 2019.
                                                             _________________________
25                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
